                           Case 1:21-cr-00175-TJK Document 35 Filed 03/17/21 Page 1 of 1



AO 442 (Rev. 11111) Arrest Warrant



                                              UNITED STATES DISTRICT COURT
                                                                           for the

                                                                    District of Columbia


                        United States of America
                                       v.                                    )
                         CHARLES         DONOHOE                             )        Case No.      21-CR-17S
                                                                             )
                                                                             )
                                                                             )
                                                                             )
                                  Defendant


                                                               ARREST WARRANT
To:         Any authorized law enforcement officer


            YOU ARE COMMANDED                      to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person    /0   be arrested)      CHARLES      DONOHOE
                                        ----------------------------------------------------------------------
who is accused of an offense or violation based on the following document filed with the court:

o     Indictment              d       Superseding Indictment        o   Information        o   Superseding Information           0 Complaint
o     Probation Violation Petition                 o   Supervised Release Violation Petition         o Violation      Notice     0 Order of the Court

This offense is briefly described as follows:
    18   U.S.C.   371 - Conspiracy
    18   U.S.C.   1S12(c)(2) - Obstruction of an Agency Proceeding
    18   U.S.C.   1361 - Destruction of Property
    18   U.S.C.   231 (a)(3) - Obstruction of Law Enforcement During a Civil Disorder
    18   U.S.C.   17S2(a)(1) - Enter/Remain in Restricted Building or Grounds
    18   U.S.C. 1752(a)(2)        -   Dlso'de,'y 0' DisruptiveConduct InRes"'cted BU~'ujn"ds                      _     Digitally signed by G. Michael
                                                                                                                        Harvey
                                                                                                                        Date: 2021.03.1016:31 :29
Date:             03/1 0/2021                                                                        ~                  -05'00'
                                                                                                      Issuing officer's signature

City and state:            Washington,        DC                                           G. Michael Harve , United States Ma istrate
                                                                                                       Printed name and title
                                                                                                                Jud e
                                                                          Return

           This warrant was received on (do/e)               3/11/2. ,           , and the person was arrested on (date)
at (city and state)       J<e.(
                          ne cs,\t iHe, I I\.) ~

Date:*tz~_
                                                                                                        Printed name and title
